300 S.W.3d 266 (2009)
Mary DECKER, Respondent,
v.
Ronald DECKER, Appellant.
No. ED 92227.
Missouri Court of Appeals, Eastern District, Division Two.
December 22, 2009.
Philip Horwitz, St. Louis, MO, for appellant.
Mary Decker, Pacific, MO, pro se.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Ronald Decker (Husband) appeals from the judgment of the Circuit Court of Jefferson County dissolving his marriage to Mary Decker (Wife). Husband contends that the trial court erred in awarding Wife: (1) $1,000 in child support because it overstated his gross income by failing to consider the ordinary and necessary expenses incurred in his self-employment business as required by Form 14; (2) $1,000 in child support because the trial court failed to properly consider his diminished earning capacity due to his recent health problems; and (3) $1,750 in maintenance because the *267 trial court failed to properly consider the marital property apportioned to Wife and impute sufficient income to her. Husband also challenges the trial court's denial of his motion to modify the pendente lite order.
Having reviewed the briefs and the record on appeal, we find that the trial court did not err in awarding Wife child support and maintenance as specified in the judgment of dissolution and that Husband's challenge to the trial court's denial of his motion to modify the pendente lite order is untimely. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).